Citation Nr: 0922364	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-17 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1982 to January 
2005.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO in Denver, 
Colorado, inter alia, granted service connection for 
sinusitis and assigned an initial rating of 10 percent for 
sinusitis, effective February 1, 2005.  In September 2005, 
the Veteran filed a notice of disagreement (NOD) with the 
assigned disability rating.  A statement of the case (SOC) 
was issued in March 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 2006.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
sinusitis, the Board has characterized this matter in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).  

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Columbia, 
South Carolina, which has certified the case for appellate 
review.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Since the February 1, 2005,  effective date of the grant 
of service connection, the Veteran's sinusitis has been 
manifested by complaints of sinus congestion, sinus pain, 
sinus pressure and headaches, with objective documentation of 
up to five episodes of acute sinus infection per year, which 
required treatment with antibiotics; the evidence has  not 
objectively demonstrated that he suffers from three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) of antibiotic 
treatment, or more than six episodes of non-incapacitating 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for sinusitis have not been  met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.97, Diagnostic Code 6510 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

After the RO's grant of service connection and the Veteran's 
disagreement with the initial rating assigned, an October 
2005 post-rating letter  provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for a higher rating, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The March 
2006 SOC included the diagnostic code for higher ratings for 
the  disability.  Thereafter, a March 2006 letter provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of above-described notice, and opportunity for 
the Veteran to respond, the August 2006 supplemental SOC 
(SSOC) reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of September 2004 
and August 2006 VA examinations.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran and his 
representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, in the June 
2009 Appellant's Brief, the Veteran's representative 
referenced  case law indicating that when a disability 
worsens and the available evidence is too old to adequately 
evaluate the state of the condition the VA must provide a new 
examination, and indicating that where there is a history of 
remission and recurrence of a condition the duty to assist 
encompasses the obligation to evaluate a condition during an 
active rather than an inactive phase.  To the extent that the 
Veteran's representative is suggesting that another VA 
examination should be provided, the Board disagrees.  Two VA 
examinations have already been provided-albeit,  not during 
episodes of sinus infection.  However, the available medical 
evidence, as detailed below, is sufficient to render a 
decision on this claim.  The Board notes that the rating 
criteria focus around episodes of sinusitis, which are shown 
in the treatment records provided.  Moreover, there is no 
evidence suggesting that the Veteran's disability has 
worsened so as to warrant  another VA examination.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

Under Diagnostic Code 6510, a noncompensable rating is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent disability rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent disability rating, the maximum 
schedular rating, is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 6510.  The 
note to that provision defines an "incapacitating episode" 
of sinusitis as one that requires bed rest and treatment by 
physician.  Id.

Considering the pertinent evidence in light of the above, 
authority, the Board finds that an initial rating greater 
than 10 percent for the Veteran's sinusitis is not warranted 
at any time since the February 1, 2005 effective date of the 
grant of service connection.

In this case, the Veteran has reported that he has three to 
five sinus infections a year that require at least 14 days of 
antibiotics.  In his May 2006 substantive appeal, he stated 
that there had been several instances where he could have 
been placed at bed rest.  

Service treatment records show five episodes of sinusitis 
during 2004.  This is based on two episodes prior to July 
2004, which are noted in a July 2004 treatment record, and 
episodes in July 2004, September 2004 and December 2004.  The 
Veteran had another episode of sinusitis in January 2005.  
During at least some of these episodes, the Veteran was 
prescribed antibiotics.  The July, September and December 
2004 treatment records show antibiotics prescribed for two 
weeks each time.  The January 2005 treatment record lists as 
medication, "Augmentin [an antibiotic] 875 mg one twice 
daily #28 refill X 1."  This appears to indicate that 
antibiotics were prescribed for four weeks during this 
episode.  

The Veteran was afforded a VA examination in September 2004, 
before he retired.  During that examination, the Veteran 
reported chronic, daily sinus pressure and frequent sinus 
infection, with treatment by antibiotics three to four times 
a year.  A May 2003 computed tomography (CT) scan reportedly 
revealed mild inflammatory changes of the ethmoid areas 
without other abnormal findings.  Examination of the sinuses 
and nose revealed no edema or tenderness over the paranasal 
sinuses.  Nasal mucosa was inflamed.  There were no polyps or 
nasal discharge.  The relevant diagnosis rendered was chronic 
sinusitis.   

After the Veteran retired from service, military hospital 
records show episodes of acute sinusitis in June 2005, 
September 2005, January 2006, March 2006 and May 2006.  
Antibiotics were prescribed for each episode, but the 
treatment notes do not indicate for how long.  

The treatment records discussed above-noting episodes of 
sinusitis during the Veteran's final year of service and 
shortly thereafter-have described symptoms similar to those 
listed as characteristic of non-incapacitating episodes of 
sinusitis, such as headaches, discharge and pain.  However, 
with the exception of the January 2005 service treatment 
record, none of the treatment records have shown prolonged 
(lasting four to six weeks) antibiotic treatment.  Congestion 
and pressure are also frequently noted.    

The Veteran also submitted an October 2005 note from a 
private physician stating that the Veteran had "two episodes 
of sinusitis this year, which is somewhat more frequently 
than he has had in the past."  

The Veteran was afforded another VA examination in August 
2006.  At that time, he reported that he had no surgery on 
his nose or sinuses, but  did report problems with nasal 
congestion.  A computed axial tomography (CAT) scan done just 
prior to the examination was reportedly normal in the nose 
and sinus area.  Examination of the nose and the external 
nose was normal.  Vestibule, turbinates, meatus, floor of the 
nose and internal nasal mucosa were all normal.  The septum 
was midline.  The examiner's impression was (1) possible 
vasomotor rhinitis by history and by another physician's 
diagnosis, and; (2) no current evidence of acute or chronic 
nose or sinus disease otherwise.  

Collectively, the medical evidence reflects that the 
Veteran's sinusitis has been  manifested by no more than five 
non-incapacitating episodes per year of sinusitis.  This is 
consistent with the Veteran's report of three to five 
episodes of sinusitis per year.  The Board recognizes that 
the Veteran has had episodes requiring antibiotics; however, 
prolonged (lasting four to six weeks) antibiotic treatment is 
only shown in January 2005.  Bed rest for episodes of 
sinusitis has not been shown.  Thus, the evidence does not 
show that the Veteran has experienced three or more 
incapacitating episodes per year of sinusitis.  This 
disability picture is consistent with no more than the 
current 10 percent rating.  As stated above, the next higher 
30 percent rating is assigned when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  As neither 
the Veteran nor his representative have asserted the 
Veteran's entitlement to an extra-schedular rating for 
sinusitis, and such is not otherwise raised by the evidence 
of record, further discussion regarding extra-schedular 
rating is unnecessary.  See Colayong v. West, 12 Vet. App. 
524, 536 (1999).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's sinusitis, 
pursuant to Fenderson, and that the claim for a higher rating 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  






ORDER

A rating in excess of 10 percent for sinusitis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


